Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrase “formed on an upper surface of a sole of a sandal…” and in claim 2 the phrase “corresponding to a distance from the sole to an upper end…” define the apparatus in reference to an undefined and unclaimed element, i.e. a sandal rendering the claims vague and indefinite.
     In claim 1 the phrase “reducing frictional resistance…” is vague and indefinite in that it recites an intended function without sufficient structure to perform the recited function.  It is not clear what structural limitations applicant intends to encompass with such language.
     In claim 1 the phrase “formed on outer surfaces” is confusing, vague, and indefinite because there is no clear definition of what “outer surfaces” are being referred to or where these surfaces are located.
    In claim 2 the phrases “saddle-shaped” and “arc-shaped” are vague and indefinite because it is not clear what “Shape” is considered to be “saddle-shaped” or “arc-shaped”.

     In claim 2 the phrase “the third unit is formed on an inner surface and an outer surface…” is confusing, vague, and indefinite because it appears to contradict the limitations of claim 1 recite that the third unit is formed on the outer surfaces.  It is also noted that the phrases “inner surface” and “outer surface” are confusing in that it is not clear where such surfaces are located.
     In claim 3 the phrase “surrounding a portion of the outer circumferential surface of the fixing rod” defines the apparatus in reference to an undefined and unclaimed element, i.e. a rod rendering the claims vague and indefinite.
     In claim 3 the phrases “extending from one end” and “extending from the other end”  are confusing, vague, and indefinite in that there have been no “ends” defined.
     In claim 4 the phrase “on the outer surfaces….” is confusing, vague, and indefinite in that no surfaces have been defined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feeney (2010/0024247).
    Feeney shows: 
an apparatus (20) for relieving toe pain for sandals, comprising:

a second unit (22b) formed on one side of the first unit in an up-down direction and
forming a cutting open section (at 26) for detachably coupling the first unit to the fixing rod; and
a third unit (see paragraph [0034] which discloses the use of a decorative outer covering) formed on outer surfaces of the first unit and the second unit and reducing frictional resistance contacted between the big toe and the second toe as claimed.
     In reference to claim 3, the end portions of 22a located adjacent 26 are considered to be clamp pieces inasmuch as applicant has defined and claimed such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Coleman (2002/0121030).
     Feeney shows an apparatus as discussed above and the firs unit is considered to be “saddle-shaped” and “arc-shaped” inasmuch as applicant has claimed and defined such substantially as claimed except for the third unit being located on the interior surface of the apparatus and the exterior surface of the apparatus.  Coleman teaches providing a fabric/decorative layer/unit (30/36) on the interior and exterior surfaces of an apparatus (see figure 4).  It would have been obvious to provide fabric/decorative layers as taught by Coleman in the apparatus of Feeney to provide a more durable and decorative apparatus.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feeney in view of Shuler (2013/0047464).
     Feeney shows an apparatus as discussed above substantially as claimed except for the material for the third unit.  Shuler teaches the use of Rayon (see paragraph [0021]) for footwear apparatus’.  It would have been obvious to use rayon as taught by Shuler for the third unit in the apparatus of Feeney to improve feel, durability, a particular design, etc..
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732